Opinion filed July 21, 2011




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-10-00291-CR
                                          __________

                              WILLIE JOHN KNOTT, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 244th District Court

                                       Ector County, Texas

                                  Trial Court Cause No. C-30,707


                              MEMORANDUM OPINION
       Willie John Knott appeals from his conviction by the trial court of aggravated sexual
assault of a child after the trial court had revoked his community supervision. The trial court
revoked Knott’s community supervision, finding that he had violated one of the terms of that
community supervision. After reviewing a presentence investigation outlining that Knott had
three prior felony convictions, the trial court assessed his punishment at life imprisonment in the
Texas Department of Criminal Justice, Institutional Division, and a $10,305 fine. Knott urges in
a single issue on appeal that the trial court erred by failing to hold a separate sentencing hearing
following the adjudication of his guilt. We affirm.
       Knott correctly notes that he was entitled to a separate punishment hearing. Vidaurri v.
State, 49 S.W.3d 880, 886 (Tex. Crim. App. 2001). However, his right to such a hearing is a
statutory right that can be waived. Id. Our record shows no request by Knott to present evidence
regarding punishment, no objection to his having been prevented from doing so, and no motion
for new trial showing that he had any such objection. Consequently, he has failed to preserve
error regarding his sole issue. Id.
       Knott appears to argue that, because he had different appellate counsel than he had at the
revocation hearing¸ he is raising this issue at the first possible point. Although the record does
reflect that Knott had different counsel at his revocation hearing than he does in this appeal, his
contention that he was prevented in some way from presenting this issue to the trial court,
thereby preserving the issue for this appeal, has no support in the record. We overrule Knott’s
sole issue on appeal.
       The judgment is affirmed.


                                                                                PER CURIAM


July 21, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.1




       1
           John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                2